Order entered August 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01533-CV

     IN RE FIRST CHRISTIAN METHODIST EVANGELISTIC CHURCH, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-11718

                                            ORDER
                     Before Justices Schenck, Partida-Kipness, and Reichek

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial court to issue written rulings vacating the

trial court’s December 14, 2018 order denying the Church’s plea to the jurisdiction and granting

the Church’s plea to the jurisdiction within thirty (30) days of the date of this order. We further

ORDER the trial court to file with this Court, within the time for compliance with the Court’s

opinion and order of this date, a certified copy of its written rulings evidencing such compliance.

Should the trial court fail to comply with this order, the writ will issue. We LIFT this Court’s

December 27, 2018 stay of the underlying proceeding.


                                                      /s/   AMANDA L. REICHEK
                                                            JUSTICE